DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
 one of ordinary skill in the art would not have been motivated to modify the teaching of McCaughan et al. to further includes, among other things, the specific of an electrical circuit comprising a first and second superconducting component comprising a superconducting material where a first electrically-insulating component thermally coupling the first and second superconducting component such that heat produced at the constriction region is transferred through the first electrically-insulating component to the second superconducting component where the first electrically-insulating component comprising a non-superconducting dielectric material (claim 1), and the specific of an electrical circuit comprising a first and second the first electrically-insulating component comprising a same material as the first superconducting component and is sized so as to operate in an insulating state rather than a superconducting state while the first superconducting component is in a superconducting state and while the first superconducting component is in a non-superconducting state (claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuno et al. (US PAT No. 5,925,892) discloses a Josephson junction element having a substrate of a single crystal having V-shaped notch formed in a surface of the substrate and a wiring pattern of an oxide superconductor formed on the surface of the substrate.
Short et al. (US PAT No. 5,053,383) discloses a method of reducing critical current density of oxide superconductors by radiation damage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844          


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844